SENTENCIA
Los recurridos; Rolando Vega Troncoso y Faustino Texi-dor Ramírez fueron acusados de violar la See. 4 de la Ley de Bolita, 33 L.P.R.A. see. 1250. La acusación se basó en que se les ocupó material relacionado con dicho juego ilegal durante un allanamiento realizado mediante orden expedida al efecto. La orden se basó en una declaración jurada del agente investigador Carlos Vega prestada el 20 de septiem-bre de 1982, en que expuso que había recibido la enco-mienda de investigar cierta información de que en la plaza del mercado de Cabo Rojo se vendían números de bolita y que posteriormente se “cuadraban” en una casa que estaba localizada detrás de la plaza. Fue a la plaza y allí observó a los acusados haciendo transacciones de bolitá y luego los observó que salieron y se fueron a una casa localizada detrás de la plaza, a la que entraban y salían personas que estaban relacionadas con el juego de la bolita.
Se celebró juicio en el Tribunal Superior, Sala de Mayagüez. El juez declaró sin lugar una moción de supresión de evidencia y los halló culpables. Dictó sentencia, pero la dejó sin efecto y le concedió 15 días a la defensa para que sometiera una moción de reconsideración. Vista la moción, *31los declaró culpables y les impuso multas de $500 a cada uno.
Una semana más tarde los recurridos presentaron una "Moción Solicitando [sic\ Desestimación” en la que argumen-taron que el tribunal debía archivar los cargos, porque el agente que intervino en el caso no prestó la declaración ju-rada dentro de las 120 horas como requiere la Sec. 4A de la Ley de Bolita, 33 L.P.R.A. sec. 1250a. El juez celebró una vista y estimó que el requisito de prestar la declaración ju-rada dentro de las 120 horas era de aplicación a los hechos del caso. En consecuencia, suprimió la evidencia y absolvió a ambos acusados.
El Procurador General recurrió ante nos y plantea que el requisito de prestar declaración jurada ante un fiscal dentro de las 120 horas siguientes a una transacción delictiva no es aplicable a los hechos de este caso, porque no hubo partici-pación de un agente encubierto. El 15 de septiembre, emiti-mos orden a los recurridos para que mostraran causa por la que no debía expedirse el auto y revocar la resolución recu-rrida. Los recurridos han comparecido, pero no nos per-suaden.
La Sec. 4A de la Ley de Bolita, supra, establece que todo agente encubierto que intervenga o participe en cualquier transacción delictiva relacionada con el juego ilegal de la bolita, o que sorprenda a cualquier persona que porte o con-duzca material relacionado con dicho juego ilegal- deberá prestar ante un fiscal, dentro de un término no mayor de 120 horas siguientes a haberse consumado los hechos delictivos, una declaración jurada sobre su participación en el referido incidente, que mencione detalles tales como el término durante el cual se extendió la investigación, el área cubierta, los resultados obtenidos, etc. Si la declaración no se presta dentro de ese término sin que haya justa causa para la de-mora, ni la declaración jurada ni el testimonio del agente podrán ser presentados en evidencia.
Los recurridos argumentan en su escrito para mostrar *32causa que el incumplimiento con el requisito de prestar de-claración jurada en el término de 120 horas impide que la declaración del agente sea utilizada para obtener una orden de allanamiento. No tienen razón.
La utilización del llamado agente encubierto, que se infil-tra en la subcultura del crimen, puede ser un medio útil y eficaz para combatir el crimen, pero puede ser también, en manos inescrupulosas, un medio que viole los fundamentales principios de juego limpio y del debido proceso de ley. Las salvaguardas de la Sec. 4A responden a esa preocupación del legislador, que a su vez habíamos expresado jurispruden-cialmente y recogimos en Pueblo v. Almodóvar, 109 D.P.R. 117, 125 (1979). Pero es cuando el agente encubierto infil-trado en ese bajo mundo participa en una transacción delic-tiva o la presencia, y a base de ello se procesa al imputado, que se impone su obligación de prestar prontamente —en el término de 120 horas— la declaración a que se refiere dicha disposición legal.
Los hechos del caso ante nos no presentan la figura del encubierto participante en los hechos que dan margen a la acusación. El agente Vega observó unos hechos y a base de ellos no se acusó a los recurridos. A base de ellos prestó a los seis días una declaración jurada para obtener una orden de allanamiento que se diligenció al día siguiente. Es a base de los hallazgos del allanamiento que se acusó a los recurridos. Y, en cuanto a este particular, la declaración jurada fue prestada oportunamente. En Pueblo v. Tribunal Superior, 91 D.P.R. 19, 32 (1964), señalamos que “[e]s generalmente acep-tado que un período de veinte días es razonable, y que en exceso de veinte días, hasta treinta, puede justificarse de acuerdo con las circunstancias presentes en cada caso”.
Se expide el auto, se revoca la resolución recurrida, y se devuelve el caso a instancia para ulteriores procedimientos.
Así lo pronunció y manda el Tribunal y certifica la Secretaria General. El Juez Asociado Señor Rebollo López *33emitió opinión disidente a la que se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Negrón García.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General


—O—